

Exhibit 10.5
FIRST AMENDMENT
TO
AGREEMENT FOR PURCHASE AND SALE




THIS FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE (the “First Amendment”),
dated as of October 2, 2017, is made by and between KBS LEGACY PARTNERS DAKOTA
HILL LLC, a Delaware limited liability company ("Seller"), and RREF III-P ELITE
VENTURE, LLC, a Delaware limited liability company ("Buyer"), with reference to
the following:


WHEREAS, Buyer and Seller are parties to that certain Agreement for Purchase and
Sale dated as of September 5, 2017 (the "Purchase Agreement");


WHEREAS, Seller and Buyer have agreed to enter into this First Amendment to set
forth their agreement regarding the matters set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Buyer and Seller hereby agree to the
following:


1.Terms. All initially capitalized terms which are used in this First Amendment,
but not otherwise defined herein, shall have the same meanings as ascribed
thereto in the Purchase Agreement.
2.    Approval Date. Notwithstanding the terms of Section 2.5.3 of the Purchase
Agreement, Buyer and Seller hereby agree that the Approval Date shall be Monday,
November 20, 2017.


3.    Purchase Agreement Ratified. In all other respects, except as otherwise
provided by this First Amendment, the undersigned hereby ratify and confirm the
Purchase Agreement which remains in full force and effect.
4.    Counterparts. This First Amendment may be executed in counterparts, each
of which shall be deemed an original and all of said counterparts shall
constitute but one and the same instrument. Signatures delivered via facsimile
or other electronic means shall be accepted as if original.
[REMAINDER OF PAGE IN INTENTIONALLY BLANK.]




1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned hereby execute this First Amendment to be
effective as of the date set forth above.


SELLER:


KBS LEGACY PARTNERS DAKOTA HILL LLC, a Delaware limited liability company


By:
KBS Legacy Partners Properties LLC, a Delaware limited liability company, its
sole member



By:
KBS Legacy Partners Limited Partnership, a Delaware limited partnership, its
sole member



By:
KBS Legacy Partners Apartment REIT, Inc., a Maryland corporation, its sole
general partner





By:
/s/ Guy K. Hays

Name:
Guy K. Hays

Title:
Executive Vice President





BUYER:


RREF III-P ELITE VENTURE, LLC, a Delaware limited liability company


By: Elite Street Capital, LLC, a Texas limited liability     
company, its Administrative Member




By: /s/ David Whitby
David Whitby,
its Chief Investment Officer




2

--------------------------------------------------------------------------------




The undersigned joins in the execution of this First Amendment Agreement in
order to acknowledge the terms hereof.
ESCROW AGENT:


FIDELITY NATIONAL TITLE INSURANCE COMPANY




By:
/s/ Kim Belcher

Name:    Kim Belcher
Title:
Sr. Commercial Escrow Officer





3